Citation Nr: 1206762	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than February 1, 2008, for the addition of the Veteran's spouse as his dependent.  



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  By way of a June 2003 RO decision, the Veteran was awarded compensation benefits for a service-connected disability at a 30 percent rate, effective on September 6, 2000.  

3.  The RO issued notices in June 2003 and August 2003 advising the Veteran of his eligibility to apply for additional compensation benefits based on having a dependent spouse.  

4.  A VA Form 21-686c, Declaration of Marital Status, and copy of the Veteran's Certificate of Marriage were not received by VA earlier on January 28, 2008.    


CONCLUSION OF LAW

An effective date earlier than February 1, 2008, for the payment of additional compensation based on the Veteran having a spouse must be denied by operation of law.  38 U.S.C.A. §§ 1115, 5101, 5102, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.31, 3.151, 3.155, 3.205, 3.400, 3.401 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).  

The instant case involves the determination of legal status to establish an additional dependent for purpose of the Veteran's award of VA disability compensation.  This matter is entirely governed by applicable laws and regulations on establishing dependent status, and VA monetary payments predicated upon such status.  Further factual development is not indicated.  Where as here, the outcome of a case is governed by applicable law without need for further factual inquiry, the VCAA has been held inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA duties do not apply in case involving appeal of denial of status as "surviving spouse" where no further factual development would be helpful to the claim).  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Despite this, the RO has still sent the Veteran comprehensive June 2003, August 2003, March 2008, March 2009, and April 2009 development letters informing him of the type of evidence necessary to substantiate his claim, and providing him an opportunity to do so.  A November 2009 Statement of the Case (SOC), and April 2011 Supplemental SOC (SSOC) also outlined all applicable legal criteria to establish the benefit sought, as well as the basis for denial of benefits up to that point.  


Legal Criteria

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A.§ 1115(1)(A) (West 2002 & Supp. 2011).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R.§ 3.151(a) (2011).  

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501.  

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  A person is not required to furnish the Secretary with a social security number for any person to whom a social security number has not been assigned.  38 U.S.C.A.§ 5101(c)(1).  

The Secretary shall deny the application of or terminate the payment of compensation or pension to a person who fails to furnish the Secretary with a social security number required to be furnished pursuant to paragraph (1) of this subsection, the Secretary may thereafter reconsider the application or reinstate payment of compensation or pension, as the case may be, if such person furnishes the Secretary with such social security number.  38 U.S.C.A.§ 5101(c)(2).  

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application.  38 U.S.C.A.§ 5102(b).  

If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C.A.§ 5102(c).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A.§ 5107(a).  

An award of additional compensation payable to a Veteran on account of marriage or the birth of a child will be effective on the date of the marriage or the birth of the child, if evidence is received within one year of the date of the event.  

Otherwise, the effective date for additional compensation based on marriage or the birth of a child will be the date that notice of the marriage or birth was received.  38 U.S.C.A. § 5110(n); 38 C.F.R.§ 3.401(b)(1) (2011).  

Regardless of VA regulations concerning the effective dates of awards, the payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R.§ 3.31 (2011).  




Analysis

The Veteran essentially contends that he is entitled to an effective date earlier than February 1, 2008, for the addition of his spouse as his dependant.  Specifically, he argues that, to the extent that he advised the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) of the fact that he was married to his spouse, VA was notified that the Veteran was married.  

However, in this case, the Veteran does not contend that he filed a formal claim for additional dependent benefits (VA Form 21-686c, Declaration of Marital Status) earlier than that of the application received in 2008.  

Historically, the Veteran filed his VA Form 21-526, Veteran's Application for Compensation or Pension, received in September 2000, for service connection for rheumatoid arthritis.  In this application, under "Marital and Dependency Information," he indicated that his marriage took place on September [redacted], 1967 and listed his current spouse as "[redacted]."  In this application, he denied having any children, but did not provide any further proof of his marriage or supply his spouse's social security number at the time.  

In a June 2003 rating decision, the RO granted service connection and assigned a 30 percent rating for the residuals of an immersion injury, right foot, with osteoarthritis and skin changes and for the residuals of immersion foot, left foot, with osteoarthritis and skin changes, effective on September 6, 2000.  

Significantly, the notice letter accompanying this decision included a request for the Veteran to complete a VA Form 21-686c, Declaration of Marital Status, before additional compensation benefits based on his having a dependent could be paid.  

The RO directed the Veteran to send any information or evidence required to the RO and notified him that he would receive this benefit on the date the claim was received if the information or evidence was received within one year from the date the notice letter.  

The RO added that, if the requested evidence was not received within one year from the date of the notice letter, the Veteran would be paid no earlier that the date the RO actually received it.  

In an August 2003 rating decision, the RO granted a total compensation rating based on individual unemployability and basic eligibility to Dependents' Educational Assistance, both effective on September 6, 2000.  

The notice letter accompanying this decision again included a request for the Veteran  to complete a VA Form 21-686c, Declaration of Marital Status, before additional benefits for the Veteran's dependent could be paid.  

The letter again directed the Veteran to send the required evidence to the RO and noted that, if the evidence was not received within one year from the date of the notice letter, any additional benefits would be paid beginning on the date the RO actually received the evidence.  

The Board notes there is nothing in the record to show, nor does the Veteran assert,  that he did not receive the June 2003 and August 2003 notice letters.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

Thus, despite twice being notified by the RO, the Veteran is not shown to have submitted the requisite documentation to receive additional compensation benefits based on having a dependent spouse or his Certificate of Marriage earlier than January 28, 2008.  

The application is shown to contain important information such as the number of times the Veteran and his spouse had been married, the date and place of marriage, and information regarding how any previous marriages had been terminated.  

In an award letter, dated in March 2008, VA amended the Veteran's disability compensation award to a new monthly rate, effective on February 1, 2008, which included additional benefits for his spouse.  

In a VA Form 21-4138, Statement in Support of Claim, received in October 2008, the Veteran requested an earlier effective date for the adding of his spouse as his dependant.  He asserted filing a VA Form 21-686c, Declaration of Marital Status, and being entitled to an effective date beginning on October 1, 2000.  He indicated that, if an award of October 1, 2000 could not be granted, then he requested that he be awarded benefits on July 27, 2003.  

A subsequent VA Form 21-4138, Statement in Support of Claim, received in December 2008, showed the Veteran's request to file an appeal for back pay.  He noted that, on his original form VA Form 21-526, Veteran's Application for Compensation or Pension, he identified his wife of many years.  

Accompanying the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2009, the Veteran submitted a VA Form 10-7959c, CHAMPVA-Other Health Insurance (OHI) Certification, dated in August 2003, and a letter from CHAMPVA dated in November 2003 acknowledging the Veteran's spouse as his beneficiary and argued that these constituted proof that VA had constructive knowledge of his marriage.  

While acknowledging the September 2000 VA Form 21-526, the Board finds that the Veteran is not entitled to additional compensation based on having dependent spouse because he had not provided adequate proof of marriage, as required by 38 C.F.R.§ 3.205, at that earlier date.   

Moreover, when the Veteran finally was awarded a higher rate of compensation, the RO notified him in the June 2003 and August 2003 letters that he needed to submit a VA Form 21-686c, Declaration of Marital Status and return the supporting documentation to the RO.   

Despite being notified about the needed evidence, the Veteran did not file his response within 1 year from the date that either letter was sent to him.  In fact, he did not respond for several years.   

As noted, the Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501.  In order to receive an additional payment for a spouse, sufficient proof of marriage is necessary.  38 C.F.R. § 3.205.  See McColley v. West, 13 Vet. App. 553, 556-557 (2000).  

Thus, in this case, the Board finds that the Veteran did not submit sufficient proof of his marriage for the purpose of establishing entitlement to additional VA benefits for a dependent spouse until January 2008.  

Further, to the extent that the Veteran asserts providing sufficient information at an earlier date so as to put VA on constructive notice that he was married, he still did not provide the requisite documentation confirming his marriage earlier than January 2008.    In addition, he was expressly notified that, if the necessary documentation was not received within one year, any additional compensation would not be paid prior to the actual receipt of documents by the RO.  

Although the Board is sympathetic to the Veteran, the Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern benefits administered by the Secretary of VA.  See 38 U.S.C.A. § 7104(c).  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The claim for an effective date earlier than February 1, 2008, for the payment of additional compensation for a dependent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


